DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 3, 9, and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B and C, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 June 2022 of Species A, directed to Claims 1, 2, and 4-8. Claim 5 has been amended in the response to correct a typographical error. 
Specification - Abstract
The Abstract of the disclosure is objected to because the Abstract is more than 150 words in length. The Abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Priority
The Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
The disclosures of the prior-filed applications, Application No. 14/410,965 (CIP) and Provisional Application No. 61/664,282 (including the disclosures of PCT/SE2013/050700 and related Foreign Priority Document SE1250685), and 16/747008 (CIP) fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  None of these prior filed disclosures specifically discloses or suggests all of the claimed elements of Claim 1, particularly a method for treating a patient comprising providing garment having sensors which measure position of the patient, comparing the position to an interval of pre-stored desirable position, and stimulating or not stimulating depending whether the position is outside or within the interval. 
Therefore, the Examiner considers 21 February 2020 to be the effective filing date for Claims 1, 2, and 4-8, the filing date of the present application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, and 4-7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Perez et al. (US Publication No. 2018/0126158).
Regarding Claim 1, Perez et al. discloses a method for treating a patient (Abstract, Paragraph 0003), comprising: 
providing a garment worn by the patient (belt or strap, Paragraph 0065, 0133), the garment having a first sub-control unit (145, 130, Fig. 1B; 601, Fig. 6) or master unit (115, Fig. 1A-1B; 615, Fig. 6) electrically connected to a first electrode and a second electrode (multiple electrodes 135, Paragraph 0070, 0071, 0073, 0094) placed at a first 10muscle or first nerve (Abstract, Paragraph 0003, 0011, 0020, 0077, Claim 1, 3, 6) of the patient and a third electrode and a fourth electrode (multiple electrodes 135, Paragraph 0070, 0071, 0073, 0094) placed at a second muscle or second nerve (Abstract, Paragraph 0003, 0011, 0020, 0077, Claim 1, 3, 6), 
the garment (belt or strap, Paragraph 0065, 0133) having sensors (Paragraph 0070, 0124, 0126, 0133-0134, 0136) attached to the garment and electrically connected to the first sub-control unit (145, 130, Fig. 1B; 601, Fig. 6) or master unit (115, Fig. 1A-1B; 615, Fig. 6); 15
the sensors measuring position of the patient wearing the garment (Paragraph 0070, 0124, 0126, 0133-0134, 0136); 
the first sub-control (145, 130, Fig. 1B; 601, Fig. 6) or the master unit (115, Fig. 1A-1B; 615, Fig. 6) receiving information about the position (Paragraph 0070, 0124, 0126, 0133-0134, 0136) and comparing the position to an interval of 20pre-stored desirable positions (specific predetermined and stored position/posture parameters, Paragraph 0017, 0026, 0072, 0075, 0095, 0100, 0106, 0113, 0119, 0143); 
when the position is outside the interval, the master unit (115, Fig. 1A-1B; 615, Fig. 6) sending through the first sub- control unit (145, 130, Fig. 1B; 601, Fig. 6) a stimulation signal to the first muscle to 25cause or facilitate a contraction of the first muscle (stimulation based on feedback of mapped/stored parameter values of position/posture, Paragraph 0017, 0026, 0072, 0075, 0095, 0100, 0106, 0113, 0119, 0143); 
and when the position or movement is within the interval (predetermined and stored posture/position threshold values, 0017, 0026, 0072, 0075, 0095, 0100, 0106, 0113, 0119, 0143), the first sub-control unit (145, 130, Fig. 1B; 601, Fig. 6) sending no stimulation signals (continuous feedback/monitoring – stimulation only provided if necessary dependent on feedback of position/posture, Paragraph 0017, 0026, 0072, 0075, 0095, 0100, 0106, 0113, 0119, 0143).  
Regarding Claim 2, Perez et al. discloses a method for treating a patient further wherein the 30method further comprises the step of electrically connecting (wired or wireless connections, Paragraph 0066, 0067, 0134) the first sub-control unit (145, 130, Fig. 1B; 601, Fig. 6) to a master unit (115, Fig. 1A-1B; 615, Fig. 6).  
Regarding Claim 4, Perez et al. discloses a method for treating a patient further comprising the step of the sensor measuring an angle of the body part associated with the first muscle (measuring particular angles between body parts/muscle areas to provide feedback and stimulation, Paragraph 0095, 0097; angle 439, 434, Fig. 4B; inclinometer feedback, Paragraph 0099, 0124).  
Regarding Claim 5, Perez et al. discloses a method for treating a patient further comprising the step of the master unit (115, Fig. 1A-1B; 615, Fig. 6) sending a stimulation signal to a set of muscles to (Abstract, Paragraph 0003, 0011, 0020, 0077, Claim 1, 3, 6) move a body part of the patient from the position to be within the 10interval of pre-stored desirable positions (stimulation for movement based on feedback of mapped/pre-stored threshold parameter values of position/posture, Paragraph 0017, 0026, 0072, 0075, 0095, 0100, 0106, 0113, 0119, 0143).  
Regarding Claim 6, Perez et al. discloses a method for treating a patient further comprising the step of the sensor measuring a body posture of the patient (Abstract, Paragraph 0003, 0039, 0124, 0126). 
Regarding Claim 7, Perez et al. discloses a method for treating a patient further comprising the step of the sensor (Paragraph 0070, 0124, 0126, 0133-0134, 0136) measuring a new position (continuous feedback, Paragraph 0017, 0026, 0072, 0075, 0095, 0100, 0106, 0113, 0119, 0143) after the first muscle or first nerve (Abstract, Paragraph 0003, 0011, 0020, 0077, Claim 1, 3, 6) has been stimulated by the stimulation signal (Paragraph 0017, 0075, 0090, 0093, 0095, 0113).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perez et al. in view of Coleman et al. (US Publication No. 2016/0213924).
Regarding Claim 8, Perez et al. discloses a method for treating a patient comprising the step of the master unit (115, Fig. 1A-1B; 615, Fig. 6) sending a subsequent stimulation signal to the first muscle (Abstract, Paragraph 0003, 0011, 0017, 0020, 0077, Claim 1, 3, 6), but does not explicitly disclose wherein the stimulation signal causes an increase of blood flow in the first muscle.  
However, Coleman et al. teaches a method for treating a patient (Abstract) comprising providing a garment (100, Fig. 1A; 180, Fig. 1E; Paragraph 0007, 0115, 0120) including electrodes to stimulate a muscle based on feedback from position sensors (Paragraph 0007, 0009, 0012, 0014, 0016), wherein the stimulation signal is further configured to cause an increase in blood flow of a target muscle (Paragraph 0173, 0175). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to configure the stimulation signal to cause an increase of blood flow in the muscle, as taught by Coleman et al., in the method disclosed by Perez et al., in order to improve healing by reducing edema or preventing blood clots in the tissue region, as also taught by Coleman et al. (Paragraph 0173, 0175). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant's disclosure:
Endo et al. (US Publication No. 2009/0062884) discloses a method for treating a patient comprising providing a garment (10, Fig. 1) comprising electrodes to provide stimulation based on sensed posture/position (Abstract, Paragraph 0009-0012, 0048, 0057). 
Tong et al. (US Publication No. 2004/0082979) discloses a method for treating a patient, comprising providing a garment (7, 8, 9, Fig. 3-4) comprising electrodes to provide stimulation based on sensed posture/position (Abstract, Paragraph 0049, 0051, 0057, 0070, Claims 1-2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAMELA M. BAYS/Examiner, Art Unit 3792